




RESTATED EMPLOYMENT AGREEMENT


This RESTATED EMPLOYMENT AGREEMENT ("Agreement") is made effective July 1, 2013
by and between Willis North America Inc. ("Employer") and Todd J. Jones
("Employee").


WHEREAS, Employee's execution of this Agreement will result in Employee's
promotion to the position of Chief Executive Officer of Employer as of July 1,
2013; and


WHEREAS, Employee's execution of this Agreement will result in a significant
increase in Employee's overall compensation package including his base salary
and incentive compensation as detailed in the Letter Agreement which is attached
hereto as Exhibit A.


NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:


1. Employment, Compensation and Benefits. Employer will pay Employee such
compensation and benefits as are set forth in the Letter Agreement attached
hereto and incorporated into this Agreement as Exhibit A. Such compensation and
benefits may be changed by Employer pursuant to its normal compensation and
benefit review procedures or from time to time. Employee's job title, position
and duties are also subject to review and change by Employer pursuant to its
normal job position and performance review procedures or from time to time.


2. Confidential Information and Work for Hire.


a. Employer shall provide Employee with access to nonpublic Employer/Willis1
information to the extent reasonably necessary to the performance of Employee's
job duties. Employee acknowledges that all non-public information (including,
but not limited to, information regarding Employer's clients), owned or
possessed by Employer/Willis (collectively, "Confidential Information")
constitutes a valuable, special and unique asset of the business of
Employer/Willis. Employee shall not, during or after the period of his/her
employment with Employer (i) disclose, in whole or in part, such Confidential
Information to any third party without the consent of Employer or (ii) use any
such Confidential Information for his/her own purposes or for the benefit of any
third party. These restrictions shall not apply to any information in the public
domain provided that Employee was not responsible, directly or indirectly, for
such information entering the public domain without the Employer's consent. Upon
termination of Employee's employment hereunder, Employee shall promptly return
to Employer all Employer/Willis materials, information and other property
(including all files, computer discs and manuals) as may then be in Employee's
possession or control.


b. Any work prepared by Employee as an employee of Employer including written
and/or electronic reports and other documents and materials shall be "work for
hire" and shall be the exclusive property of the Employer. If, and to the extent
that, any rights to such work do not vest in Employer automatically, by
operation of law, Employee shall be deemed to hereby unconditionally and
irrevocably assign to Employer all rights to such work and Employee shall
cooperate fully with Employer's efforts to establish and protect its rights to
such work.


3. Employee Loyalty, Non-competition and Non-solicitation. Employee understands
that Employee owes a duty of loyalty to Employer and, while in Employer's
employ, shall devote Employee's entire business time and best good faith efforts
to the furtherance of Employer's legitimate business interests. All business
activity participated in by Employee as an employee of Employer shall be
undertaken solely for the benefit of Employer. Employee shall have no right to
share in any commission or fee resulting from such business activity other than
the compensation referred to in paragraph 1. While this Agreement is in effect
and for a period of two years following termination of


1 All references in this Employment Agreement to "Employer/Willis" shall be
understood to refer to Employer and/or Employer's parent companies and other
affiliates, as well as their successors and assigns.




--------------------------------------------------------------------------------










Employee's employment with Employer, Employee shall not, within the
"Territories" described below:


a. directly or indirectly solicit, accept, or perform, other than on Employer's
behalf, insurance brokerage, insurance agency, risk management, claims
administration, consulting or other business performed by the Employer/Willis
from or with respect to (i) clients of Employer/Willis with whom Employee had
business contact or provided services to, either alone or with others, while
employed by either Employer or any affiliate of Employer and, further provided,
such clients were clients of Employer/Willis either on the date of termination
of Employee's employment with Employer or within twelve (12) months prior to
such termination (the "Restricted Clients") and (ii) active prospective clients
of Employer/Willis with whom Employee had business contacts regarding the
business of the Employer/Willis within six (6) months prior to termination of
Employee's employment with Employer (the "Restricted Prospects").


b. directly or indirectly (i) solicit any employee of Employer/Willis
("Protected Employees") to work for Employee or any third party, including any
competitor (whether an individual or a competing company) of Employer/Willis or
(ii) induce any such employee of Employer/Willis to leave the employ of
Employer/Willis.


For purposes of this paragraph 3, "Territories" shall refer to those counties
where the Restricted Clients, Restricted Prospects, or Protected Employees of
Employer/Willis are present and available for solicitation.


4. Term and Termination. This Agreement shall commence upon the effective date
first set forth above and shall continue until terminated (i) by either party,
with or without cause, upon thirty calendar days prior written notice, (ii)
immediately by Employer upon any willful misconduct or material breach by
Employee of this Agreement, or (iii) immediately upon the Employee's death or
disability (as disability is defined in Employer's Long Term Disability Benefits
Plan). Should Employer give Employee thirty days notice of termination, (i)
Employee will not, thereafter, be entitled to access to the office premises of
Employer and (ii) said thirty calendar days shall be treated as four weeks' pay
for purposes of severance arrangements and/or calculating pay in lieu of prior
notice. Paragraphs 2, 3, 5 and 7 shall survive termination of this Agreement.


5. Mandatory Binding Arbitration. Except for a claim beginning with a request
for injunctive relief brought by Employer or Employee, Employer and Employee
agree that any dispute arising either under this Agreement or from the
employment relationship shall be resolved by arbitration - it is understood that
disputes arising either under this Agreement or from the employment relationship
shall be understood to include, but not be limited to, any and all disputes
concerning any claim by the Employee against the Employer/Willis concerning or
relating to (i) alleged illegal discrimination against the Employee in the terms
and conditions of employment (including but not limited to any claim of alleged
illegal discrimination on the basis of race, color, religion, sex, gender,
national origin, age, physical disability and/or mental disability), (ii)
alleged public policy violations, (iii) alleged wrongful employment termination
and/or (iv) any other disputes arising from or in connection with the employment
relationship. Each party expressly waives any right, whether pursuant to any
applicable federal, state, or local statute, to a
jury trial and/or to have a court of law determine rights and award damages with
respect to any such dispute. The party invoking arbitration shall notify the
other party in writing (the "Written Notice"). The parties shall exercise their
best efforts, in good faith, to agree upon selection of a single arbitrator. If
the parties are unable to agree upon selection of a single arbitrator, they
shall so notify the American Arbitration Association ("AAA") or another agreed
upon arbitration administrator and request that the arbitration provider work
with the parties to select a single arbitrator. The arbitration shall be (i)
conducted in accordance with the American Arbitration Association's National
Rules for the Resolution of Employment Disputes, (ii) held at a location
reasonably convenient to that office of the Employer at which the Employee had
most recently been assigned and (iii) completed within six months (or within
such other time as the parties may mutually agree) of the receipt of Written
Notice by the party being notified. The arbitrator shall have no authority to
assess punitive or exemplary damages as to any dispute arising out of or
concerning the provisions of this Agreement or otherwise arising out of the
employment relationship, except as and unless such damages are expressly
authorized by otherwise applicable and controlling statutes. The arbitrator's




--------------------------------------------------------------------------------




decision shall be final and binding and enforceable in any court of competent
jurisdiction. To the extent permitted by applicable law, each party shall bear
its own costs, including attorneys' fees, and share all costs of the arbitration
equally. Nothing provided herein shall interfere with either party's right to
seek or receive damages or costs as may be allowed by applicable statutory law.


6. Representations and Warranties. Employee represents and warrants that
Employee has reviewed and will abide by the Employer/Willis Code of Ethics.


7. Miscellaneous. Except as set forth below, this Agreement sets forth the
entire agreement between the parties and supersedes any and all prior agreements
and understandings regarding the subject matter herein; provided further that
this Agreement shall be in addition to, and not in lieu of: (i) the Deferred
Compensation Agreement by and between Employee and "Willis Americas Admin"2 that
became effective as of May 1, 2009 (and by signing below, Employee acknowledges,
understands and agrees that pursuant to the automatic assignment language as
contained in paragraph 4 of this Deferred Compensation Agreement, Employer can
enforce the provisions and terms of the Deferred Compensation Agreement); and
(ii) any written agreement, if any, as may have previously been entered into by
the Employee with either the Employer or with a parent or other affiliated
company of the Employer in connection with any share purchase and option plan
and/or any equity award (such agreement to be governed in all respects by that
agreement's own terms and conditions). This Agreement may only be modified by a
written instrument signed by both parties. If any term of this Agreement is
rendered invalid or unenforceable by judicial, legislative or administrative
action, the remaining provisions hereof shall remain in full force and effect
and shall in no way be affected, impaired or invalidated. Except for notices by
Employer to Employee which Employer chooses to hand deliver to Employee, any
notices given pursuant to this Agreement shall be sent by first class US postal
service or overnight courier service to the addresses set forth below (or, to
the then current address of a party, with both parties agreeing to promptly
provide the other party with written notice of any change in address). This
Agreement shall be governed by the law of the state in which Employee is
assigned a regular office location by Employer, without giving effect to that
state's conflicts of law principles. The waiver by either party of any breach of
this Agreement shall not operate or be construed as a waiver of that party's
rights upon any subsequent breach. This Agreement shall inure to the benefit of
and be binding upon and enforceable against the heirs, legal representatives and
assigns of Employee and the successors and assigns of Employer. Should Employee
be transferred or reassigned from Employer to a parent company or affiliate of
Employer, this Agreement shall be deemed to be automatically assigned by
Employer to such new employer. Employee's acceptance of Employee's first payment
of compensation from such new employer shall be deemed as Employee's
acknowledgment of (i) such assignment and (ii) the continuation of Employee's
employment pursuant to the terms and conditions of this Agreement. Employee
acknowledges and agrees that (i) the consideration provided to Employee by
Employer as set forth in this Agreement (inclusive of Exhibit A hereto) is
sufficient to support covenants made by Employee to Employer within this
Agreement and (ii) following Employee's execution of this Agreement, Employee
will at no time challenge the sufficiency and/or adequacy of the consideration
provided in exchange for the various covenants provided by Employee to Employer
within this Agreement. Monetary damages may not be an adequate remedy for
Employee's breach of paragraphs 2 or 3 of this Agreement and Employer may, in
addition to recovering legal damages (including lost commissions and fees),
proceed in equity to enjoin Employee from violating any of the provisions. Upon
the commencement by the Employee of employment with any third party, during the
two (2) year period following termination of employment hereunder, the Employee
shall promptly inform such new employer of the substance of paragraphs 2 and 3
of this Agreement.
















2 It is understood and agreed that the reference to "Willis Americas Admin" in
the May 1, 2009 Deferred Compensation Award Agreement is intended to be a
reference to "Willis Americas Administration, Inc.".




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to become effective as of the date first above written.


EMPLOYER:
Willis North America Inc.
One World Financial Center
200 Liberty Street
New York, NY 10281-1003
/s/ Celia Brown
Title: Group Human Resources Director


EMPLOYEE: Todd J. Jones
/s/ Todd Jones
Date: 8/22/13






--------------------------------------------------------------------------------




EXHIBIT A-LETTER AGREEMENT




Willis
REPLY TO:
Celia R. Brown
Global Human Resources Director
Willis Group Holdings PLC
One World Financial Center
200 Liberty Street, 7th Floor
New York, NY 10281
Direct line: 212-915-8556
E-mail: celia.brown©vJillis.com








August 1, 2013
Todd J. Jones




Dear Todd:


We are delighted to provide this Letter Agreement1 to confirm our offer and your
acceptance of the position of Chief Executive Officer of Willis North America
Inc. (which is referred to hereafter as the "Company" or "Willis"). This offer
is conditioned upon you signing and returning to me, both this letter and the
enclosed July 1, 2013 Restated Employment Agreement no later than August 30,
2013 (the "Signing Requirements"). Subject to satisfaction of the Signing
Requirements, you shall be promoted to the position of Chief Executive Officer
of Willis North America Inc. effective July 1, 2013.


Compensation and benefits:


• Base Salary: Subject to satisfaction of the Signing Requirements, effective
July 1, 2013, your salary will become $50,000 per month (to be paid less
applicable withholdings). This monthly rate is equivalent to $600,000 on an
annual basis. You acknowledge that such monthly salary rate is a substantial
increase in your monthly salary rate (i.e., as compared to your monthly salary
rate prior to July 1, 2013). You will be eligible for an annual salary review,
with your next salary review to occur on or about April 1, 2014. Your
compensation (including your base salary and any incentive compensation) and
benefits may be adjusted, in accordance with the Company's normal compensation
and benefits administration procedures, upon your annual review or from time to
time.


• General Benefits: You will continue to participate in those Company employee
benefit programs which are generally made available to the Company's associates,
in accordance with and subject to the normal terms and conditions of those
programs.
 
• Annual Incentive Plan ("AIP"): You will continue to participate in the Willis
Annual Incentive Plan (the terms of which may be modified by the Company from
time to time) under which you may become eligible to receive an annual bonus
payment. Any bonus distributions to you under the AlP shall rest in the
discretion of the Company and will be subject to applicable withholdings. To the
extent you are eligible to receive AlP, your target AlP amount will be equal to
125% of your applicable base salary on an annualized basis. It is further
provided that, at the Company's discretion, any AlP bonus distribution to you
may be made, in whole or in part, in the form of (i) restricted stock units of
Willis Group Holdings issued to you.


1This letter shall supersede and replace any prior employment offer or transfer
letter that the Company may have




--------------------------------------------------------------------------------




Public Limited Company or other instruments (including, but not limited to,
other forms of security instruments), any and or all of which may be a form of
deferred compensation and/or subject to vesting schedules and/or (ii) a
restricted cash payment that is subject to a vesting schedule and/or repayment
obligation under such circumstances as Willis may specify. Each of the foregoing
forms of compensation will be subject to such other terms and conditions as
Willis specifies, in accordance with Willis' usual compensation practices and
procedures (as may be modified from time to time). Your participation in the AlP
shall be subject to the other terms and conditions of such plan. Among other
conditions, you must be in the active employ of the Company at the time that any
bonus payment is normally paid in order to be eligible to receive such bonus
payment.


• Long Term Incentive Plan: The Company will award you a Long Term Incentive
Plan ("LTIP") target equity grant award equal to $750,000. Any equity award to
you will be made at the same time with the same terms, including performance
conditions as other similarly situated executives. Any LTIP participation shall
be subject to the usual terms and conditions of the L TIP and of the Company's
applicable share plans, any and all of which may be amended from time to time.
Being offered an L TIP equity grant award in a given year will not obligate the
Company to offer or provide any equity grant award in any subsequent year.


• Termination without Good Cause/Good Reason: Pursuant to the terms of your July
1, 2013 Restated Employment Agreement, the Company or you may terminate your
employment at any time without cause by providing thirty days prior written
notice of termination (which thirty days days shall be treated as four weeks'
pay for severance
purposes). Provided further that, if your employment is terminated by the
Company without "Good Cause" (as defined below) or if you resign your employment
for "Good Reason" (as defined below) and subject to you executing a Severance
Agreement and Release in such form and content as Willis provides, you will
thereafter receive severance pay equivalent to (1) twelve months' base salary2
(subject to applicable withholdings) paid over twelve months in equal
semi-monthly installment payments and (2) a one-time payment of your applicable
target award under the Company's Annual Incentive Plan (subject to applicable
withholdings) paid at the time the Company terminates your employment.


All other compensation and other benefits shall cease following such employment
termination (except for any accrued salary due with respect to service provided
prior to employment termination and except for any accrued and vested pension
benefits, if any, or other vested benefits, if any, payable in the future). If
you ever become eligible to receive any severance payments described in this
offer letter, you agree that (i) such severance payments will be subject to
discontinuance at the Company's discretion if you violate the terms of any
surviving written restrictive covenants you may have with the Company and/or
with its affiliates and (ii) your acceptance of any such payments shall
constitute your knowing and voluntary waiver of any right or claim to receive
severance benefits from the Company (or any of its affiliates) pursuant to any
severance benefit plan (if any) that the Company (or any of its affiliates) may,
at the time of your employment termination, maintain.


"Good Cause" for purposes of this Letter Agreement is defined as (i) your gross
and/or chronic neglect of your duties, (ii} your conviction of a felony or
misdemeanor involving moral turpitude, (iii) dishonesty, embezzlement, fraud or
other material willful misconduct by you in connection with your employment,
(iv) the issuance of any final order for your removal as an associate of the
Company by any state or federal regulatory agency, (v) your violation of the
restrictive covenant provisions contained in your Employment Agreement or other
agreement with the Company or any of its affiliates, (vi) your material breach
of any duty owed to the Company or any of its affiliates, including, without
limitation, the duty of loyalty, (vii) your material breach of any of your other
material obligations under your Employment Agreement or other agreement with the
Company or any of its affiliates, or (viii) any material breach of the Company's
Code of Ethics by you. Good Cause shall not include an immaterial, isolated
instance of ordinary negligence or failure to act, whether due to an error in
judgment or otherwise, if you have exercised substantial efforts in good faith
to perform the duties reasonably assigned or appropriate to your position. You
will not be entitled to severance pay of any type from the Company following
employment termination for Good Cause.


2For purposes of calculating any such severance pay, the Company shall apply
your monthly base salary
rate as in effect immediately prior to your employment termination.




--------------------------------------------------------------------------------




"Good Reason" for purposes of this Letter Agreement is defined as one of the
following events which has occurred without your written consent: (i) a material
diminution in your status, title, position, authority or responsibilities, (ii)
a reduction in your monthly base salary, (iii} a material breach by the Company
of any material provision of this
Letter Agreement, (iv) a requirement that you relocate your office outside of a
radius of 35 miles from the current office location of One World Financial
Center at 200 Liberty Street in New York City. You may not resign or otherwise
terminate your employment for any reason set forth above as Good Reason unless
you first notify the Company in writing describing such Good Reason, and
thereafter, such Good Reason is not corrected by the Company within thirty days
of the Company's receipt of such notice.


Todd, we look forward to your continuing work with, and contributions to, the
Willis team!


Sincerely,


Celia Brown
Executive Vice President, Willis Group Human Resources Director
Enclosure






I, Todd J. Jones, sign below to provide my agreement to accept the position
described above and to be employed pursuant to the terms and conditions set
forth above:








